DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

IDS
 	The IDS document(s) filed on May 27, 2020 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Possible Status as a Continuation-in-Part
 	This application repeats a substantial portion of prior Application No. 15/289,681, filed on October 10, 2016 and Application No. 14/175,080 filed on February 7, 2014, and adds disclosure not presented in the prior application.  Refer to the specification and drawing objections, and 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections infra.  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.



Specifications
 	The specification is objected to because it lacks antecedent basis for the following claim limitations; “first ring”, “second ring”, “recess ring”, “rectangular ring”.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “first ring”, “second ring”, “recess ring”, “rectangular ring” as recited in the claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Claims 1, 2, 8, and 9 recite “first ring”, “second ring”, “recess ring”, and “rectangular ring” limitations which are not disclosed in the specification.
	

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16, 18, and 20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

	As to claim 1, it is unclear which structure corresponds to the instant claimed “first ring”.  The only recitation of a ring in the specification is ring portion 60A, and it is unclear how the plurality of recesses 52 are aligned to the first ring 60A encircling the first plurality of electrical connectors 44.  In corresponding FIG. 8, recesses 52 are not aligned to the ring portion 60A and the ring portion 60A does not encircle the first plurality of electrical connectors 44.

 	As to claim 2, it is unclear which structure corresponds to the instant claimed “second ring”.  Neither the drawings nor the specification support a second ring.


 	As to claim 8, it is unclear which structure corresponds to the instant claimed “recess ring”.  Neither the drawings nor the specification support a recess ring.

 	As to claim 9, it is unclear which structure corresponds to the instant claimed “rectangular ring”.  Neither the drawings nor the specification support a rectangular ring.  The term ‘rectangular’ is only used once in the specification to refer to recesses 52B which have a rectangular top view.

 	As to claim 18, it is unclear how the additional recess “extends to an edge of a respective chip” (emphasis added).  In FIG. 5A, recess 52C formed on a lateral edge is assumed to be the additional recess.  Here, 52C extends towards (in a direction of, downwards) but not to (reaching) an edge of a respective chip 10.  This is the interpretation used by the Examiner.

 	As to claim 20, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “underfill” in claim 20 is used by the claim to indicate a material filling a recess while the accepted meaning is a material, typically used in flip-chip applications, dispensed between a chip and chip carrier.1  The term is indefinite because the specification does not clearly redefine the term.  The Examiner assumes that “underfill” in claim 20 merely refers to any type of filling material.
	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lu et al. (U.S. Patent Publication No. 2013/0009307 A1), as cited in the IDS and hereafter “Lu”, and further in view of Lee et al. (U.S. Patent Publication No. 2011/0233747 A1), as cited in the IDS and hereafter “Lee”.


 	As to claim 17, Lu teaches:
A substrate 20.  Lu teaches an integrated circuit structure 100.  See Lu, FIG. 17.

A metal pad 24 over the substrate.

A polymer layer 32 over the metal pad.

A solder region 60 over and electrically coupling to the metal pad.

An encapsulant (not labeled, but pictured in FIG. 17) surrounding, and is in physical contact with, a lower portion of the solder region, wherein an upper region of the solder region protrudes out of the encapsulant.

	However, Lu does not teach, inter alia, a plurality of recesses extending from a top surface.
 	On the other hand, Lee teaches a plurality of recesses (122+inner pair of recesses 128) extending from a top surface of an encapsulant into the encapsulant, wherein the plurality of recesses are spaced apart from each other by the encapsulant.  See Lee, FIG. 8, FIG. 9.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of recesses would yield the predictable benefit of counteracting stress forces, mechanical damage, and warpage.  Id. at ⁋⁋ [0041], [0044].
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the plurality of recesses as taught by Lee into the integrated circuit structure with solder region and encapsulant as taught by Lu.


 	As to claim 18, Lee teaches an additional recess (outer pair of recesses 126) extending from the top surface of the encapsulant into the encapsulant, wherein the additional recess extends towards (per the 35 U.S.C. § 112(b) rejection interpretation supra) a top edge of a respective chip.  Id. at FIG. 8.

  	As to claim 19, Lee teaches the plurality of recesses 122 surround the solder region of 120 (corresponding to Lu’s package body 100).


 	As to claim 20, Lee teaches an underfill 128, per the 35 U.S.C. § 112(b) rejection interpretation supra as any type of filling material, filling the plurality of recesses.


No Prior Art Applied
 	No prior art has been applied to claims 1-16 in view of the 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b) rejections.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.sciencedirect.com/topics/engineering/underfill